AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina



                    Thaddeus J. Dingle
                        Plaintiff
                           v.                                               Civil Action No.      3:18-02893-JMC

                Strategic Management
              Partners, Janice Wiggins,
             Abigail, Juanita Rose, Johnny
                Benson, Christi Bradley
                        Defendant

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)                 the amount of             dollars ($    ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of       %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: the plaintiff shall take nothing of the defendants and this action is dismissed pursuant to FRCP 41(b).


This action was (check one):
 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having adopted the
Report and Recommendation of Magistrate Judge Thomas E. Rogers, III to dismiss.


Date: January 2, 2020                                                      CLERK OF COURT


                                                                                               s/Angie Snipes
                                                                                     Signature of Clerk or Deputy Clerk
